IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-88,000-01


                        EX PARTE JONATHAN LEE WRIGHT, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                              CAUSE NO. W07-34527-X(A)
                       IN THE CRIMINAL DISTRICT COURT NO. 6
                               FROM DALLAS COUNTY


          Per curiam.

                                              ORDER

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to five years’ imprisonment. The Fifth Court of Appeals affirmed

his conviction. Wright v. State, No. 05-14-00987-CR (Tex. App.—Dallas Apr. 29, 2015) (not

designated for publication).

          Applicant contends, among other things, that his appellate counsel rendered ineffective

assistance because counsel failed to advise him of his right to petition pro se for discretionary

review.
                                                                                                        2

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). In these

circumstances, additional facts are needed. Pursuant to Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order appellate counsel to respond to Applicant’s claim of ineffective assistance of counsel on

appeal concerning whether Applicant was notified of his right to seek discretionary review pro se.

The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make supplemental findings of fact and conclusions of law as to whether

Applicant’s appellate counsel timely informed Applicant that he has a right to file a pro se petition

for discretionary review. The trial court shall also make any other findings of fact and conclusions

of law that it deems relevant and appropriate to the disposition of Applicant’s claims for habeas

corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
                        3

Filed: March 28, 2018
Do not publish